                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

C.B.M.,                          :
                                 :
                Petitioner,      :
                                 :
v.                               :     CASE NO. 4:19-CV-44-CDL-MSH
                                 :               28 U.S.C. § 2241
WARDEN, STEWART DETENTION        :
CENTER, et al.,                  :
                                 :
               Respondents.      :
______________________________

                               O R D E R

      Pending before the Court is Petitioner’s application for

habeas corpus relief (ECF No. 1).          The Court previously granted

Respondents’ motion to dismiss (ECF No. 8) and entered judgment

dismissing the petition.      Order and R. & R. 8, July 8, 2019, ECF

No. 16, recommendation adopted by Order 1, Aug. 30, 2019, ECF No.

30; Judgment, ECF No. 31.     Petitioner appealed.     Notice of Appeal,

ECF No. 34.     On February 20, 2020, the United States Court of

Appeals for the Eleventh Circuit dismissed the appeal as moot due

to   Petitioner’s   removal   from   the    country   and   release   from

detention.    Mandate 1, ECF No. 46.         The Eleventh Circuit also

vacated this Court’s Order of dismissal (ECF No. 30) pursuant to

Soliman v. U.S. ex rel INS, 296 F.3d 1237 (11th Cir. 2002).            Id.

at 1-2.    Pursuant to the Eleventh Circuit’s mandate, the judgment

of dismissal (ECF No. 31) previously entered in this case is also

vacated.
     Petitioner’s removal from the country, however, renders his

petition moot.    “[A] case is moot when the issues presented are no

longer live or the parties lack a legally cognizable interest in

the outcome.”    Al Najjar v. Ashcroft, 273 F.3d 1330, 1335-36 (11th

Cir. 2001) (internal quotation marks and citation omitted).      “If

events that occur subsequent to the filing of a lawsuit or an

appeal deprive the court of the ability to give the plaintiff or

appellant meaningful relief, then the case is moot and must be

dismissed.”     Id. at 1336.

     Here, Petitioner sought an order granting him a writ of habeas

corpus and release from custody.      Pet. 7, ECF No. 1.   Petitioner

has been removed from the country and is no longer in Respondents’

custody.   Mandate 1.     Because the Court can no longer give the

Petitioner any meaningful relief, the case is moot and “dismissal

is required because mootness is jurisdictional.”     Al Najjar, 273

F.3d at 1336.     Petitioner’s application for habeas corpus relief

(ECF No. 1), therefore, is dismissed.

     SO ORDERED this     21st   day of February, 2020.

                                /s/Clay D. Land
                                CLAY D. LAND, CHIEF JUDGE
                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF GEORGIA




                                  2
